Filed 10/7/14 In re Cayden S. CA4/1
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                    COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                  DIVISION ONE

                                           STATE OF CALIFORNIA



In re CAYDEN S., a Minor.
                                                                 D066095
ROBERT K.,

         Plaintiff and Respondent,                               (Super. Ct. No. A59662)

         v.

CHRISTOPHER S.,

         Defendant and Appellant.


         APPEAL from a judgment of the Superior Court of San Diego County, Edlene

McKenzie, Commissioner. Affirmed.

         Monica Vogelmann, under appointment by the Court of Appeal, for Defendant

and Appellant.

         Minella Law Group and Kathy A. Minella, for Plaintiff and Respondent.

         Jamie A. Moran, under appointment by the Court of Appeal, for Minor.
       Christopher S. appeals a judgment declaring his minor son, Cayden S., free from

his custody and control under Family Code section 7822.1 That statute provides, in part,

that a petition to free a child from a parent's custody and control may be granted where

"[o]ne parent has left the child in the care and custody of the other parent for a period of

one year without any provision for the child's support, or without communication from

the parent, with the intent on the part of the parent to abandon the child." (§ 7822,

subd. (a)(3).) Christopher contends the evidence does not support the court's finding that

he intended to abandon Cayden. Christopher further contends that he did not properly

receive notice or stipulate to a court commissioner to preside over the proceedings.

Petitioner Robert K. opposes. Cayden, through his appointed appellate counsel, joins in

Robert's arguments.

       We conclude the evidence supports the court's judgment and Christopher

impliedly stipulated to the court commissioner. We therefore affirm the judgment.

                   FACTUAL AND PROCEDURAL BACKGROUND

       Cayden was born in September 2008 in Indiana. His parents, Christopher and

Natalie D., were living together in a romantic relationship at the time. Their relationship

faltered, and they broke up two years after Cayden's birth. Natalie moved with Cayden

into her parents' home. Natalie then filed an action for declaration of paternity, custody,

visitation, and support in Indiana state court. While that action was pending, Natalie and

Christopher entered into a voluntary agreement (1) declaring Natalie and Christopher the



1      All further statutory references are to the Family Code unless otherwise stated.
                                              2
biological parents of Cayden, (2) awarding full custody of Cayden to Natalie, (3) granting

Christopher the right to visit Cayden one day every two weeks at Natalie's residence, and

(4) requiring Christopher to make child support payments of $123 per week. The Indiana

court approved the agreement and adopted it as its order.

       Soon afterwards, Christopher filed a motion to modify the agreement, but he

withdrew his request three days later. Two months later, Christopher filed a petition to

hold Natalie in contempt over parenting time. The Indiana court determined that

Christopher was actually seeking to modify his parenting time. It dismissed Christopher's

petition after he failed to appear at the hearing. Two months after that, Christopher filed

another petition to hold Natalie in contempt over parenting time. Again, however,

Christopher was seeking to clarify his parenting time, not contempt. The Indiana court

increased Christopher's visits to once during the week and every other weekend.

       Christopher's visits with Cayden were inconsistent. He missed five of eight

weekday visits and one of four weekend visits. When Cayden stayed with Christopher,

he was often returned to Natalie in a disheveled condition, upset and needing his diaper

changed. Christopher did not give Cayden any cards or gifts, except for one large bag of

small toys on his third birthday.

       Meanwhile, the State of Indiana filed a contempt petition against Christopher for

failure to pay child support. The Indiana court found Christopher in contempt and issued

a suspended sentence of 15 days in jail. At Natalie's request, the Indiana court also

granted a protective order against Christopher based on threatening e-mails and text



                                             3
messages he had sent. The protective order prohibited Christopher from contacting

Natalie except for communications about Cayden by e-mail.

       Natalie met Robert and they began dating. Natalie filed a notice of intent to

relocate to San Diego, where Robert lived, with Cayden. The notice included Natalie's

new address in San Diego and was served on Christopher. Christopher filed an

opposition to Natalie's move, but he did not appear for the hearing. The Indiana court

allowed the move.

       Nathalie and Robert were married in February 2012. Natalie moved to San Diego

shortly thereafter. Christopher's last visit and contact with Cayden was in late February.

       Also in February 2012, the Indiana court found that Christopher still had not

complied with his child support obligations and ordered him to make further payments.

After Christopher failed to appear at a compliance hearing, the court issued another

warrant for his arrest. Christopher was sentenced to 15 days in jail. In the years that

followed, Christopher continued to have difficulty meeting his child support obligations.

He was later given a 30-day suspended sentence for contempt.

       After Natalie's move to San Diego, Christopher filed a motion to set aside the

protective order and modify custody. He also filed a petition to find Natalie in contempt

regarding visitation. The Indiana court denied Christopher's motion regarding the

protective order, but it told Christopher he could send a phone to Cayden to allow him to




                                             4
call Cayden directly.2 Christopher later withdrew his motion to modify custody, and the

Indiana court denied his motion for contempt. The Indiana court authorized Christopher

to have supervised visitation with Cayden in San Diego during the week of April 20,

2013. When his visitation week arrived, Christopher did not show up in San Diego. He

e-mailed Natalie two days into the week and told her he would not be coming.

       Although Christopher had Natalie's address, he did not write to Cayden or send

him any cards or gifts. Christopher had not seen or spoken to Cayden since the move.

His communication with Natalie consisted of sporadic e-mails inquiring generally about

how Cayden was doing.

       In March 2014, Robert filed the petition at issue in this appeal in San Diego

County Superior Court. Robert's petition requested that Cayden be freed from

Christopher's custody and control under section 7822, subdivision (a)(3). Robert alleged

that he was Natalie's spouse, that he had been actively involved in Cayden's life since

before their marriage, and that he wished to adopt Cayden. Robert further alleged that

Christopher had left Cayden in Natalie's custody, with no provision for his support or

communication for over a year, with the intent to abandon him. Christopher was served




2      Christopher did not send a phone to Cayden until 18 months later, after Robert had
begun proceedings to adopt Cayden. Natalie received the phone, but Christopher still
could not reach Cayden. After the filing of Robert's petition, Christopher went to court in
Indiana to hold Natalie in contempt. The court granted the contempt citation and ordered
Natalie to allow Christopher to talk with Cayden. However, Cayden did not like to speak
on the phone. When Christopher called, Natalie answered and left the phone on the
counter for Cayden. Cayden did not pick up.
                                             5
in Indiana with a citation for freedom from parental custody and control, which notified

him that the court had issued an order to show cause why Cayden should not be freed.

       The San Diego County Health and Human Services Agency (the Agency)

interviewed Christopher, Natalie, and Cayden. In its report to the court, the Agency

recommended that Robert's petition be denied. The Agency stated, "[Christopher] has

not had contact with his son since he moved to San Diego. . . . At this time, this social

worker has been unable to establish [Christopher's] intent to abandon his son. It appears

this case has been active in Court in Indiana since 2011. The ongoing issue has been

visitation and contact. This social worker feels [Christopher] could have done more;

however his intent appears to be clear over the last two years. Therefore, this social

worker is requesting this petition be denied."

       The Indiana court relinquished jurisdiction under the Uniform Child Custody

Jurisdiction and Enforcement Act (UCCJEA). The San Diego Superior Court accepted

jurisdiction and proceeded to trial. At trial, the court heard testimony from Natalie, her

mother and sister, and Christopher. Natalie testified regarding the history of her

relationship with Christopher, his visits and contact with Cayden, and his child support

payments. Natalie's mother and sister testified primarily about the quality of

Christopher's visits with Cayden in Indiana.

       Christopher's testimony offered a different perspective of his relationship with

Cayden. Christopher stated that he took care of Cayden and, after he and Natalie split,

visited Cayden every weekend. After Natalie and Cayden moved to California,

Christopher tried to find a way to see Cayden. He sent e-mails to Natalie asking how

                                               6
Cayden was doing, but he rarely got a response. Christopher claimed to have sent a

phone to Cayden seven months after the Indiana court suggested it. He testified that he

had been behind on child support payments but had slowly been catching up over the last

four months. At the time of trial, Christopher owed approximately $7,000 in past due

child support payments.

       The court received a number of documents into evidence, including records from

the Indiana court regarding Cayden's custody and visitation, e-mails between Natalie and

Christopher, and a visitation log Natalie maintained of Christopher's visits with Cayden

in Indiana. After hearing argument from counsel, the court granted the petition.

       The court determined that Christopher did not pay child support for at least the

year 2011. The court also determined that Christopher had not stayed in contact with

Cayden since his move to San Diego. The court emphasized that Christopher's failure to

send a phone to Cayden, after it was suggested by the Indiana court, was highly relevant.

The court noted, "So that's like a big deal to me, because if you had bought that phone in

2012 and had made those telephone calls over the last couple years, there's no way I

could have found that you failed to communicate. But you didn't." The court further

noted that Christopher had not sent any cards, letters, or pictures to Cayden, and his

attempts at e-mail communication were no more than token efforts.

       The court therefore found that Christopher had left Cayden in Natalie's care and

custody for a period of one year without any provision for his support, and without

communication from Christopher, with the intent to abandon him. The court further

found that freeing Cayden would be in his best interests given his relationship to Robert

                                             7
and Robert's interest in adopting. The court declared Cayden free of Christopher's

custody and control and entered judgment accordingly. Christopher appeals.

                                       DISCUSSION

                                              I

       A petition for freedom from a parent's custody and control may be granted where

"[o]ne parent has left the child in the care and custody of the other parent for a period of

one year without any provision for the child's support, or without communication from

the parent, with the intent on the part of the parent to abandon the child." (§ 7822,

subd. (a)(3).) The statute "shall be liberally construed to serve and protect the interests

and welfare of the child." (§ 7801.)

       The court is required to make its findings on the basis of clear and convincing

evidence. (§ 7821.) "However '[t]hat standard is for the guidance of the trial court only;

on review, our function is limited to a determination whether substantial evidence exists

to support the conclusions reached by the trial court in utilizing the appropriate standard.'

[Citation.]" (In re B.J.B. (1986) 185 Cal. App. 3d 1201, 1211.)

       " 'A reviewing court must accept as true all evidence tending to establish the

correctness of the findings of the trial judge. All conflicts in the evidence must be

resolved in favor of the respondents and all legitimate and reasonable inferences must be

indulged in to uphold the judgment. It is well settled that whenever a finding or

judgment of the trial court is attacked as being unsupported, the power of the reviewing

court begins and ends with the determination of whether there is any substantial evidence,

contradicted or uncontradicted which will support the conclusions reached by the trial

                                              8
court [citation]. All evidence most favorable to respondents must be accepted as true and

that which is unfavorable discarded as not having sufficient verity to be accepted by the

trier of fact. If the evidence so viewed is sufficient as a matter of law, the judgment must

be affirmed [citation].' " (In re Brittany H. (1988) 198 Cal. App. 3d 533, 549.) " 'The

appellant has the burden of showing the finding or order is not supported by substantial

evidence.' " (In re Adoption of Allison C. (2008) 164 Cal. App. 4th 1004, 1011.)

       Christopher contends the court erred in finding that he intended to abandon

Cayden. " '[The] question whether such intent to abandon exists and whether it has

existed for the statutory period is a question of fact for the trial court, to be determined

upon all the facts and circumstances of the case.' [Citations.]" (In re Brittany H., supra,

198 Cal.App.3d at p. 550.)

       "[The] failure to provide support[] or failure to communicate is presumptive

evidence of the intent to abandon." (§ 7822, subd. (b).) Here, the court found that

Christopher failed to communicate with Cayden after he moved to San Diego and failed

to support Cayden for at least a year. Christopher does not appear to contest the former

finding, and we conclude it was supported by the evidence. As to the latter, Christopher

fails to offer any cogent argument or legal authority to support his apparent claim that the

finding is not supported by substantial evidence.3 We therefore treat the point as waived.




3      Christopher's argument consists of the following two sentences: "Additionally,
Christopher has paid significant child support, even if he was in arrears at some point.
The petitioner did not establish that Christopher failed to support Cayden for a full year."
Christopher also includes, without explanation, two citations to the record showing that
                                               9
(See Cahill v. San Diego Gas & Electric Co. (2011) 194 Cal. App. 4th 939, 956

[" 'Appellate briefs must provide argument and legal authority for the positions taken.

"When an appellant fails to raise a point, or asserts it but fails to support it with reasoned

argument and citations to authority, we treat the point as waived." ' "].) The presumption

therefore applies.

       Even setting aside the presumption, the court's finding of intent is amply supported

by the evidence introduced at trial. Christopher was inconsistent in his visitation with

Cayden, even in Indiana. After Cayden moved to San Diego with Natalie, Christopher

did not visit at all. He sought court assistance to schedule one visit, but then he did not

show up. He did not schedule another visit. Where, as here, a parent does not

meaningfully exercise his right to visit, intent to abandon may properly be found. (In re

Amy A. (2005) 132 Cal. App. 4th 63, 71.) Christopher claims his decision not to visit was

reasonable given Natalie's alleged lack of responsiveness over e-mail. But that is merely

an alternate interpretation of the evidence -- against the court's findings -- that we may

not indulge. (See In re Brittany H., supra, 198 Cal.App.3d at p. 549.) Moreover,

Christopher's own e-mail announcing he would not show up does not reference any

alleged lack of responsiveness. Christopher wrote, "I know how this must look and im

sorry once again i didn't do what i said i was gonna do. Its hard to explain so im not

going to. I got ahead of myself. I dont have the money to make it out there right now."

(Original capitalization and punctuation.)


Christopher had paid some child support. Even on the merits, Christopher's discussion of
the record is inadequate to show that the evidence did not support the trial court's finding.
                                              10
       Christopher's inadequate efforts to communicate with Cayden also support the

court's finding that Christopher intended to abandon Cayden during the statutory period.

(See In re B.J.B., supra, 185 Cal.App.3d at p. 1212 ["In determining a parent's intent to

abandon, the trial court may consider not only the number and frequency of his or her

efforts to communicate with the child, but the genuineness of the effort under all of the

circumstances [citation], as well as the quality of the communication that occurs."].)

Most importantly, Christopher failed to avail himself of the opportunity to send a phone

to Cayden to keep in contact with him. Though the evidence was contested whether

Christopher attempted to send a phone, substantial evidence supports the court's finding

that he did not send one until shortly before the petition was filed. Christopher's

contention that sending the phone would have been an "idle act," which he was not

required to do (see Civ. Code, § 3532), is merely a post hoc rationalization. Christopher

chose to limit himself to e-mails to Natalie, which were largely generic questions

regarding Cayden's well-being, rather than an effort to communicate with him or become

involved in his life in a meaningful way.4 These token efforts were insufficient. (See



4      Christopher points out that some of his e-mails expressed the desire to visit
Christopher, or to move to California at some point in the future to be closer to him.
However, in order to fall within section 7822, "[t]he parent need not intend to abandon
the child permanently; rather, it is sufficient that the parent had the intent to abandon the
child during the statutory period." (In re Amy A., supra, 132 Cal.App.4th at p. 68.) "[A]
child cannot be abandoned and then put 'on hold' for a parent's whim to reunite. Children
continue to develop, and the Legislature has appropriately determined a child needs a
secure and stable home for that development." (In re Daniel M. (1993) 16 Cal. App. 4th
878, 885.) "In other words, a child's need for a permanent and stable home cannot be
postponed for an indefinite period merely because the absent parent may envision
renewing contact with the child sometime in the distant future." (Id. at p. 884.) In any
                                             11
§ 7822, subd. (b) ["If the parent or parents have made only token efforts to support or

communicate with the child, the court may declare the child abandoned by the parent or

parents."].)

       Christopher also did not send any cards, letters, gifts, or pictures to Cayden, even

though Christopher had Cayden's address in San Diego. Although Christopher contends

in his briefing that the protective order prevented him from mailing anything to Cayden,

Christopher simply cites the protective order generally and does not explain how it would

apply in this situation. Christopher's argument also contradicts his statements to the

Agency, where he said he did not mail anything to Cayden because he did not think

Natalie would give what he sent to Cayden. He did not mention the protective order.

Christopher's argument is further undermined by the fact that Christopher mailed a phone

to Cayden (twice, he contends) notwithstanding the protective order. We conclude the

evidence supported the court's finding of intent to abandon.

                                              II

       Christopher further contends that the judgment freeing Cayden from his custody

and control is void because a court commissioner presided in the trial court as a

temporary judge. (See Code Civ. Proc., § 259, subd. (d).) A court commissioner may

"[a]ct as temporary judge when otherwise qualified so to act and when appointed for that

purpose, on stipulation of the parties litigant." (Ibid.) Christopher cites the California

Rules of Court, rule 2.816, and argues that its notice and stipulation procedures were not

event, even if these e-mails could be interpreted as showing a lack of intent to abandon,
they are not dispositive. The court was entitled to credit other evidence of Christopher's
intent to abandon, as we discuss.
                                             12
followed. However, "Rules 2.810-2.819 apply to attorneys who serve as court-appointed

temporary judges in the trial courts. The rules do not apply to subordinate judicial

officers . . . ." (Cal. Rules of Court, rule 2.810(a).) Court commissioners, as subordinate

judicial officers, are not subject to that rule. (Ibid.; see Gov. Code, § 71601, subd. (i)

[defining "subordinate judicial officer" to include court commissioners].)

       As the authority cited by Christopher demonstrates, parties may impliedly

stipulate to a court commissioner sitting as a temporary judge through their conduct. (In

re Horton (1991) 54 Cal. 3d 82, 91 ["[C]onduct short of an express oral or written

stipulation may be tantamount to a stipulation that a court commissioner may sit as a

temporary judge."].) "In fact, it has been held that merely by intending to have the

subordinate judicial officer decide the case, the parties may impliedly confer temporary

judge status on the officer even without their knowledge that a stipulation is required.

[Citations.] 'Under the "tantamount stipulation" doctrine, the parties confer judicial

power not because they thought in those terms; had they done so, the stipulation

presumably would have been express. Rather, an implied stipulation arises from the

parties' common intent that the subordinate judicial officer hearing their case do things

which, in fact, can only be done by a judge.' [Citation.] The reasoning in this doctrine is

simple: 'An attorney may not sit back, fully participate in a trial and then claim that the

court was without jurisdiction on receiving a result unfavorable to him.' [Citation.]" (In

re Courtney H. (1995) 38 Cal. App. 4th 1221, 1227; original italics.)

       Here, the record shows that Christopher consented to have a court commissioner

hear Robert's petition. Christopher allowed the commissioner to preside over every stage

                                              13
of these proceedings, including assuming jurisdiction from the Indiana court under the

UCCJEA, conducting pretrial and trial proceedings, and rendering its decision. The

court's minute orders prominently identified the presiding officer as a commissioner, and

there is no evidence that Christopher or his counsel did not know her status.5

Christopher's conduct was tantamount to a stipulation, and the judgment is valid. (See In

re Horton, supra, 54 Cal.3d at p. 91; In re Courtney H., supra, 38 Cal.App.4th at p.

1227.)

                                     DISPOSITION

         The judgment is affirmed.




                                                                 HUFFMAN, Acting P. J.

WE CONCUR:


                   McDONALD, J.


                    McINTYRE, J.




5      The mere fact that the commissioner may be erroneously identified as a "judge" on
the website of the San Diego Superior Court, or that written notice of assignment may not
have been made at the outset of the proceedings, does not bear on that knowledge given
the evidence in the record. Nowhere does Christopher contend that he or his counsel was
actually unaware of the presiding officer's status as a court commissioner.
                                            14